Coopee, C. J.,
delivered the opinion of the court.
The conclusion at which we have arrived on another point in this cause makes it unnecessary to consider or to decide whether a voluntary conveyance of his estate, made by the husband to prevent *187his wife from subjecting it to the payment of a decree for alimony which he anticipated might be thereafter rendered against him in a threatened suit, can be attacked and overthrown as fraudulent by the wife. We leave this question open for decision when it shall arise in a ease necessary for its determination.
We also deem it unnecessary to express any opiniou upon the question as to whether the conveyance from the husband to his brother was made by the husband to prevent it from being subjected by the wife to the decree for alimony. The complainant’s case is fatally defective in that she has wholly failed to show any collusion between the grantor and grantee in the assailed conveyance, and has shown no fact from which the court can infer that the grantee had notice either of the fraudulent intent with which the grantor acted, or of facts which made, it his duty to investigate whether such intent really existed. By her bill the complainant anticipated and negatived the defense which she expected the grantee to interpose, viz.: That he was a bona fide purchaser for'value. By his answer, which is responsive to' the allegations of the bill, he replies that he purchased in good faith the lands conveyed to him, and paid full value therefor. In this condition of the pleadings the burden was devolved on the complainant of establishing the allegations of her bill thus responded to by the grantee. A careful examination óf the record fails to disclose any single fact established against the grantee from which either bad faith or ■ non-payment of the purchase-money can be inferred. The decree must therefore be reversed, in so far as it subjects the land conveyed to Charles H. Yerner to liability for the alimony awarded against the other defendant.
We see no error in the decree as to George Yerner, the husband. It is abundantly shown that he has put away the complainant, and, so far as the'record discloses, for no fault of hers. The rumors affecting her chastity, which - were in circulation anterior to her marriage, seem to rest on no just suspicion, and she has, by the only accessible evidence, that of her family and attending physicians, proved them to have been unfounded.- That she has been the victim of slanderous reports.is undoubted, but that there was any *188occasion for them is disproved. Under such circumstances the husband cannot sever the marital ties and escape marital responsibilities. In view of the fact that the husband is shown to have been the owner of an estate of the value of from one thousand two hundred to two thousand dollars, and is also shown by the evidence to be capable of earning more than a support by his own labor, we do not think the alimony awarded, one hundred and .fifty dollars per annum, is excessive.

The deoree as to George P. Verner will be affirmed, as to Charles H. Verner it is reversed and bill dismissed.